JOANOS, Judge.
Appellant contends the Parole and Probation Commission incorrectly applied the objective parole guidelines as amended on September 10,1981, in determining his presumptive parole release date. Appellant, who received a minimum mandatory sentence, was one of those inmates affected by this court’s decision in Greer v. Florida Parole and Probation Commission, 403 So.2d 1000 (Fla. 1st DCA 1981). He was interviewed initially on October 29, 1981, pursuant to that decision.
The crimes for which appellant is now incarcerated were committed in 1975 and in February, 1979, before the original objective parole guidelines were adopted on March 20, 1979, thus this case is indistinguishable from Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982). See also Britt v. Florida Parole and Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982), and Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA 1982). Appellant did not allege that the Commission delayed unreasonably in complying with Greer.
AFFIRMED.
SHAW and WIGGINTON, JJ., concur.